             Case 2:21-cr-00659 Document 31 Filed on 09/07/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                           UNITED STATES DISTRICT COURT                              Southern District of Texas
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION                                   ENTERED
                                                                                    September 07, 2021
                                                                                     Nathan Ochsner, Clerk
UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §       CR. NO. 2:21−cr−00659
                                                 §
Amy Jean Guido, et al.                           §

                                     SENTENCING ORDER

   On September 7, 2021, the defendant was found guilty after a plea of guilty. A Presentence
Investigation Report (PSR) is ordered and a sentencing schedule is established as follows:

     1. No later than October 22, 2021, the United States Probation Office will complete an
        initial PSR and disclose the report to counsel pursuant to CrLR 32.4.

     2. No later than November 8, 2021, each counsel shall file written objections or a statement
        that there are no objections. All objections to the PSR based on law must be supported by
        reference to the applicable statutes, guidelines, and authorities. The objections must be
        filed with the Clerk of the Court, with copies provided the same day of filing to the U.S.
        Probation Officer and the Asst. U.S. Attorney handling the case. Any responses to
        objections shall be filed no later than November 12, 2021.

     3. No later than November 22, 2021, the United States Probation Office shall prepare the
        final PSR with an addendum addressing contested issues and furnish it to the Court and
        the parties.

     4. Any supporting documents for sentencing, such as letters or sentencing memorandums,
        must be filed by November 29, 2021.

     5. Any motions to continue must be filed no later than November 29, 2021. Failure to abide
        by this deadline may result in the motion being denied.

     6. On December 2, 2021, at 02:00 PM, the defendant must appear for sentencing.

     7. All parties and their counsel and the United States Probation Office shall comply fully
        with Local Rule 32 in the completion and review of the PSR.

        ORDERED the 7th of September 2021.

                                                           By order of the Court

                                                           Drew B. Tipton
                                                           United States District Judge
